DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 31 March 2021 have been fully considered.
Rejections under 35 U.S.C. § 101
Applicant argues that the capability to “scale[] to a large workload” to “analyze large databases” is a technical improvement.  Examiner respectfully disagrees.  See MPEP 2106.05(a) (“Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: . . . Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)”).
Rejections under 35 U.S.C. § 112(a)
Applicant does not address the machine learning basis of rejection.
Rejections under 35 U.S.C. § 112(b)
The rejections are overcome by amendment.
Rejections under 35 U.S.C. § 102
Applicant’s arguments with respect to claim(s) 1, 3-9, 11-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1, 9, and 16 recite “based on the learning, creating a modified rule to determine a quality and a relationship of a second data file.”  This is not enabled.
The invention, as claimed, is that the user defines a task to specify a rule, the system suggests a rule, the user provides feedback on results of applying the suggested rule, and the system adjust the rule based on the feedback.  
Little direction is given by the inventor.  The examples given are “Based on file frequency and embedded metadata analysis, the system suggests: Consider .SU as a Seismic Data file.” and “Based on heuristics and on past user interactions, the system suggests: Consider the bytes 72 and 73 in embedded seismic data file for GeoX and GeoY coordinates.”  Specification [0041].  The inventors’ description of how to determine that file frequency or embedded metadata analysis suggest the content of a particular file extension., and how heuristics or interactions are used to determine which bytes contain which data – or even that there is data to be located within the files – is described as “a rules set recommender is a 
However, it is unclear how even this limited guidance is generally applicable to modifying an arbitrary rule defined for an arbitrary task as broadly claimed.  As claimed, any sort of rule that determines quality and a relationship of a data file based on an extension name of the file is contemplated, and the rules can take any form.  This breadth is unsupported by the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One
The claim(s) recite(s) a user inputting a rule (“to specify a rule for the task to determine a quality and relationship of a data file in a data file database based on metadata associated with the data file”), getting user feedback of the application of the rule to files (“user feedback of results using the rule run on the data file database”), learning from user feedback (“tracking the user feedback on the results in order to learn from the user feedback”) and modifying the rule based on the learning (“based on the learning, creating a modified rule.”).  This is a method of organizing human activity relating to managing personal behavior.  I can, for instance, tell someone to collect seismic data files (the task), and that See MPEP 2106.04(a)(2)(II)(C).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application. 
The computer, storage medium, processor and memory are merely adding a general purpose computer or computer components to the abstract idea.  MPEP 2106.05(f)(2).
Receiving user input is mere data gathering, and is insignificant extra-solution activity.  MPEP 2106.05(g)(3).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because general purpose computers, and receiving user input are well-understood, routine, and conventional.  These elements are so widely prevalent or in common use that the details as to their functionality need not be described in detail to satisfy 35 U.S.C. § 112(a), and they are described by the inventors as using well-understood, routine, and conventional functionality.  Specification [0075]-[0076].
Dependent claims
As per claims 3-8, 11-15, and 18-20, each claim describes a process of iterating a feedback learning and rule moderation process, collecting feedback from the rule applied to a sample of the data 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Hills, US 9,596,196 B1 (hereinafter “Hills”), in view of Davies et al., US 2006/0224750 A1 (hereinafter “Davies’).

As per claims 1, 9, and 16, Hills teaches:
requesting a user input for a task to specify a rule that characterizes raw data files (Hills 7:23-24, “rules may be defined by users”) to determine a quality and a relationship of a data file in a data file database (Hills 7:23-57; 9:20-42), where the rule groups messages, where the messages are files, where the messages are related to each other based on addresses – claimed metadata – and where the quality is whether the messages are spam or not;
processing a user feedback of results using the rule run on the data file database and tracking the user feedback on the results in order to learn from the user feedback (Hills 7:43-49), where the feedback is received as applied to existing messages used to perform machine learning; and 
based on the learning and by using a machine-learning based service, creating a modified rule to determine a quality and a relationship of a second data file (Hills 7:43-49), where rules that will be applied to incoming messages are proposed by a machine learning process.

Hills, however, does not teach:
characterizing raw data files according to an extension name.

The analogous and compatible art of Davies, however, teaches characterizing a message as spam or not based on an extension name (Davies ¶ 0057).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Davies with those of Hills to classify messages as spam as in Hills or not based on rules according to an extension name as in Davies in order to provide better spam classification.

As per claims 3, 11, and 18, the rejection of claims 2, 10, and 17 is incorporated, and Hills further teaches:
wherein the requesting interactively and iteratively systematizes the user input for the metadata associated to characterize a number of scientific data files less than a second number of scientific data files in the scientific data file database (Hills 7:23-57), where the process of applying a to incoming messages and gathering feedback from this application is performed before applying to existing messages.

As per claims 4, 12, and 19, the rejection of claims 2, 10, and 17 is incorporated, and Hills further teaches:
applying the modified rule, at scale:, on the scientific data file database to determine a quality and a relationship of scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages.

As per claims 5, 13, and 20, the rejection of claims 4, 12, and 19 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback, based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

As per claims 6 and 14, the rejection of claims 4 and 13 is incorporated, and Hills further teaches:
wherein, based on the learning, the modified rule is created to determine quality and a relationship of a rest of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claims 7 and 15, the rejection of claims 2 and 10 is incorporated, and Hills further teaches:
applying the modified rule for a rest of the scientific data files in the scientific data file database to determine a quality and a relationship of the scientific data files in the scientific data file database (Hills 10:49-52), where the rule is applied retroactively to existing messages, where that the files are scientific data is non-functional descriptive matter without patentable weight.

As per claim 8, the rejection of claim 7 is incorporated, and Hills further teaches:
wherein the processing further processes a second user feedback based on the modified rule run at scale to iteratively create a third modified rule (Hills 13:16-48), where feedback may be collected to iteratively improve the grouping rules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER

Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159